Order of disposition, Family Court, Bronx County (Nelida Malave-Gonzalez, J.), entered on or about November 6, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and resisting arrest, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based upon legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The obstructing charge was established by evidence that appellant used physical force to prevent officers from performing the official act of removing him from a school principal’s office where he had been behaving disruptively (see Penal Law § 195.05). Appellant then put up a struggle, resisting the officers’ attempts to lawfully arrest him on the obstructing charge (see Penal Law § 205.30). We have considered and rejected appellant’s remaining arguments. Concur—Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ.